DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 01/25/2021.
Claims 1-19 remain pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-9 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arena et al. (US 2012/0085400) in view of Bhusari et al. (US 2012/0138116) and Gang et al. (CN 104993005 with provided machine English translation).
Addressing claims 1, 3-9 and 13-15, Arena discloses an engineered substrate (figs. 1-2) comprising:
a seed layer 114 made of a first III-V semiconductor material [0041] for growth of a solar cell (fig. 3);
	a support substrate 112 comprising a base 113 and a surface layer 115 epitaxially grown on a first side of the base ([0044], formed by HVPE, MOVPE or MBE), the base and the surface layer made of a GaAs second semiconductor material [0033 and 0042];
	a direct bonding interface between the seed layer 114 and the surface layer 115 (fig. 1);
wherein the seed layer 114 is either n-doped or p-doped [0041] and the surface layer 115 is also doped [0044] to form a tunnel junction.

Arena is silent regarding “a doping concentration of the surface layer is higher than a predetermined value such that the electrical resistivity at the direct bonding interface is below 10 mOhm*cm2” and “wherein a doping concentration of the base as well as the thickness of the engineered substrate are such that absorption of the engineered substrate is less than 20%, and a total area-normalized series resistance of the engineered substrate is less than 10 mOhm*cm2”.

Bhusari discloses engineered substrate comprising a bonding interface 550 that also acts as tunnel junction between different subcells (fig. 5B).  Fig. 5 shows the bonding interface is made of an InP layer 540, which is a III-V semiconductor material similarly to Arena’s seed layer 114, and a GaAs layer 520, similarly to the semiconductor material of Arena’s surface layer 115.  Bhusari further discloses the dopant concentration in the bonding layers InP or GaAs is greater than about 5x1018 cm-3 [0032], which is greater than the predetermined value of 1018 atoms/cm3 of current claims.  Furthermore, the bonding layers have a thickness 0.5 microns to 2 microns [0048] that overlaps with the claimed thickness range in claim 5.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the seed layer and the surface layer of Arena with the InP seed layer and the GaAs surface layer disclosed by Bhusari in order to form bonding surface that acts as tunnel junction with low resistance, high mechanical integrity, high optical transparency that improve power output, efficiency and performance of the photovoltaic cell (Bhusari, [0008]).  In the modified engineered substrate of Arena in view of Bhusari, the seed layer and surface layer are made from the same materials as those of current application and the doping concentration of the surface layer is also higher than the predetermined value of current application; therefore, the resulting electrical resistivity at the direct bonding interface is below 10 mOhm*cm2 as claimed since the claimed electrical resistivity is the property of the surface layer and the seed layer.  Alternatively, one would have arrived at the claimed electrical resistivity at the direct bonding interface when performing routine experiment with the doping concentration in the surface layer in the concentration range disclosed by Bhusari in order to optimize the electrical resistivity at the interface of the photovoltaic cell.

Gang discloses epitaxially growing a doped GaAs layer from a doped GaAs substrate; wherein the doped GaAs substrate has a thickness between 300-700 microns and doping concentration between 1x1017 – 1x1018 cm-3 (page 5 lines 198-199), which overlap with the claimed thickness range of the base and the doping concentration of the base in claim 6.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify base layer of Arena with the known doped GaAs material disclosed by Gang in order to obtain the predictable result of epitaxially growing a doped GaAs surface layer (Rationale B, KSR decision, MPEP 2143).
With regard to the limitation “absorption of the engineered substrate is less than 20%, and a total area normalized series resistance of the engineered substrate is less than 10 mOhm*cm2”, the modified engineered substrate of Arena in view of Bhusari and Gang has the claimed properties because the seed layer, the surface layer and the base layer of Arena’s modified engineered substrate are made of the same materials as those of current application.  Furthermore, the surface layer, the seed layer and the base layer have the thicknesses that fall within the claimed thickness ranges of current application.  The seed layer, the surface layer and the base layer of Arena’s modified engineered substrate are also doped with the dopant concentration that fall within the claimed ranges of current application.  Therefore, the modified engineered substrate of Arena has all of the claimed structural requirements as those of current application to result in an engineered substrate with the all of the associated properties as those of current application, including the properties recited in claims 1 and 13-15.  
Alternatively, the recited properties of claims 1 and 13-15 are dictated by various parameters associated with the structure of the engineered substrate, such as the doping concentration and the thickness of the layers.  Bhusari and Gang disclose that the doping concentration and the thickness of the layers contribute to the electrical resistivity, optical transparency and efficiency of the resulting photovoltaic cell; therefore, one would have arrived at the engineered substrate with the claimed properties when performing routine experiment with the doping concentration and the thickness of the surface layer, the seed layer and the base layer within the ranges disclosed by Bhusari and Gang in order to optimize the electrical resistivity, optical transparency and performance of the photovoltaic cell. 

Addressing claim 16, paragraph [0032] of Bhusari discloses the first semiconductor layer includes material such as (Al)(Ga)InP(As)(Sb); therefore, the material of claim 16 would have been obvious by one of ordinary skill in the art based on the teaching of Bhusari when Ga and As are chosen as dopants for the first InP semiconductor material.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arena et al. (US 2012/0085400) in view of Bhusari et al. (US 2012/0138116) and Gang et al. (CN 104993005 with provided machine English translation) as applied to claims 1, 3-9 and 13-15 above, and further in view of Ma et al. (CN 104576776 with provided machine English translation).
Addressing claim 2, Arena, Bhusari and Gang are silent regarding a back side metal contact on a second side of the base opposite the first side, the back side metal contact serving as a mirror.

Ma discloses a photovoltaic cell comprising GaAs substrate whose backside is covered by a metal electrode (page 2 lines 60-61).  Furthermore, the materials of the back side metal contact disclosed by Ma are reflective metals; therefore, the back side metal contact of Ma is structurally capable of functioning as a mirror.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the engineered substrate of Arena with the metal back side contact disclosed by Ma in order to extract the current generated from the photoactive layers of the photovoltaic cell.

Claims 10, 12 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arena et al. (US 2012/0085400) in view of Bhusari et al. (US 2012/0138116), Gang et al. (CN 104993005 with provided machine English translation) and Lagoutte et al. (WO2014154993 with the equivalent English translation provided by US2016/0043269).
Addressing claim 10, Arena discloses a method of manufacturing an engineered substrate, comprising:
	providing a seed layer 114, the seed layer made of made of a first III-V semiconductor material [0041];
	providing a base substrate 113;
	forming, by epitaxial growth [0044], a surface layer 115 on a first side of the base substrate 113, the base substrate and the surface layer made of a second semiconductor material [0042-0044];
	directly bonding the seed layer 114 to the surface layer 115, thereby providing a direct bonding interface (figs. 1-2).

Arena is silent regarding the steps of providing a first substrate, providing a seed layer on the first substrate, removing the first substrate and wherein a doping concentration of the surface layer is higher than a predetermined value such that the electrical resistivity at the direct bonding interface is below 10 mOhm*cm2” and “wherein a doping concentration of the base as well as the thickness of the engineered substrate are such that absorption of the engineered substrate is less than 20%, and a total area-normalized series resistance of the engineered substrate is less than 10 mOhm*cm2.

Lagoutte discloses a method of forming an engineered substrate comprising the steps of providing a first substrate 2, providing a seed layer 4 on the first substrate, directly bonding the seed layer 4 to the surface layer 7 (fig. 3c), thereby providing a direct bonding interface 9 and removing the first substrate 2 (fig. 4d).  The seed layer 4 is for growing subsequent solar cell layers 11 similarly to the utility of the seed layer disclosed by Arena.
At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the method of Arena with the known steps of providing a first substrate, providing a seed layer on the first substrate and removing the first substrate after forming a direct bond between the seed layer and the surface layer as disclosed by Lagoutte in order to obtain the predictable result of forming a direct bond between the surface layer and the seed layer for subsequent growth of solar cell structure (Rationale B, KSR decision, MPEP 2143).

Bhusari discloses engineered substrate comprising a bonding interface 550 that also acts as tunnel junction between different subcells (fig. 5B).  Fig. 5 shows the bonding interface is made of an InP layer 520, which is a III-V semiconductor material similarly to Arena’s seed layer 114, and a GaAs layer 540, similarly to the semiconductor material of Arena’s surface layer 115.  Bhusari further discloses the dopant concentration in the bonding layers InP or GaAs is greater than about 5x1018 cm-3 [0032], which is greater than the predetermined value of 1018 atoms/cm3 of current claims.  Furthermore, the bonding layers have a thickness 0.5 microns to 2 microns [0048].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the seed layer and the surface layer of Arena with the InP seed layer and the GaAs surface layer disclosed by Bhusari in order to form bonding surface that acts as tunnel junction with low resistance, high mechanical integrity, high optical transparency that improve power output, efficiency and performance of the photovoltaic cell (Bhusari, [0008]).  In the modified engineered substrate of Arena in view of Bhusari, the seed layer and surface layer are made from the same materials as those of current application and the doping concentration of the surface layer is also higher than the predetermined value of current application; therefore, the resulting electrical resistivity at the direct bonding interface is below 10 mOhm*cm2 as claimed since the claimed electrical resistivity is the property of the surface layer and the seed layer.  Alternatively, one would have arrived at the claimed electrical resistivity at the direct bonding interface when performing routine experiment with the doping concentration in the surface layer in the concentration range disclosed by Bhusari in order to optimize the electrical resistivity at the interface of the photovoltaic cell.

Gang discloses epitaxially growing a doped GaAs layer from a doped GaAs substrate; wherein the doped GaAs substrate has a thickness between 300-700 microns and doping concentration between 1x1017 – 1x1018 cm-3 (page 5 lines 198-199), which overlap with the thickness ranges of the base and the doping concentration of current application.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify base layer of Arena with the known doped GaAs material disclosed by Gang in order to obtain the predictable result of epitaxially growing a doped GaAs surface layer (Rationale B, KSR decision, MPEP 2143).
With regard to the limitation “absorption of the engineered substrate is less than 20%, and a total area normalized series resistance of the engineered substrate is less than 10 mOhm*cm2”, the modified engineered substrate of Arena in view of Bhusari and Gang has the claimed properties because the seed layer, the surface layer and the base layer of Arena’s modified engineered substrate are made of the same materials as those of current application.  Furthermore, the surface layer, the seed layer and the base layer have the thicknesses that fall within the claimed thickness ranges of current application.  The seed layer, the surface layer and the base layer of Arena’s modified engineered substrate are also doped with the dopant concentration that fall within the claimed ranges of current application.  Therefore, the modified engineered substrate of Arena has all of the claimed structural requirements as those of current application to result in an engineered substrate with the all of the associated properties as those of current application, including the properties recited in claims 10 and 17-19.  
Alternatively, the recited properties of claims 10 and 17-19 are dictated by various parameters associated with the structure of the engineered substrate, such as the doping concentration and the thickness of the layers.  Bhusari and Gang disclose that the doping concentration and the thickness of the layers contribute to the electrical resistivity, optical transparency and efficiency of the resulting photovoltaic cell; therefore, one would have arrived at the engineered substrate with the claimed properties when performing routine experiment with the doping concentration and the thickness of the surface layer, the seed layer and the base layer within the ranges disclosed by Bhusari and Gang in order to optimize the electrical resistivity, optical transparency and performance of the photovoltaic cell. 

Addressing claim 12, in fig 1a, Lagoutte discloses an ion implantation step for creating an implantation layer 2 in a part of the first substrate 1 before directly bonding the seed layer to the surface layer (fig. 3c).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arena et al. (US 2012/0085400) in view of Bhusari et al. (US 2012/0138116), Gang et al. (CN 104993005 with provided machine English translation) and Lagoutte et al. (WO2014154993 with the equivalent English translation provided by US2016/0043269) as applied to claims 10, 12 and 17-19 above, and further in view of Ma et al. (CN 104576776 with provided machine English translation).
Addressing claim 11, Arena, Bhusari and Gang are silent regarding a back side metal contact on a second side of the base opposite the first side, the back side metal contact serving as a mirror.

Ma discloses a photovoltaic cell comprising GaAs substrate whose backside is covered by a metal electrode (page 2 lines 60-61).  Furthermore, the materials of the back side metal contact disclosed by Ma are reflective metals; therefore, the back side metal contact of Ma is structurally capable of functioning as a mirror.

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the engineered substrate of Arena with the metal back side contact disclosed by Ma in order to extract the current generated from the photoactive layers of the photovoltaic cell.

Response to Arguments
Applicant's arguments filed 01/25/2021 have been fully considered but they are not persuasive for the following reasons:
With regard to the rejection of claims 1, 3-9 and 13-16 as being unpatentable over the disclosure of Arena in view of Bhusari and Gang, the Applicants argued that the electrical resistance of the interface of Bhusari is 30x that of the claimed interface resistivity, which shows the Applicant’s result as unexpected result and there was no reasonable expectation that the resistance could be cut to 30th of the previously optimized value disclosed by Bhusari.  The argument is not persuasive.  Firstly, the range disclosed by Bhusari encompasses the claimed range.  Secondly, the specification is entirely silent regarding any example where the seed layer and the surface layer are shown having specific materials and associated doping concentration that result in the resistivity that falls within the claimed range to support the Applicants’ assertion of unexpected result.  The originally filed disclosure does not even disclose any particular dopant.  Therefore, the Applicants’ argument regarding unexpected result does not commensurate with the scope of the claim because the alleged unexpected result is not supported by any actual data.  Additionally, when the limitation “the electrical resistivity at the direct bonding interface is below 10 mOhm*cm2” is read based on the available information in the specification, it appears that as long as the prior art teaches the seed layer and the surface layer having the material disclosed in the specification along with the doping concentration that falls within the range disclosed by the specification, the claimed interface electrical resistivity property is realized.  The originally filed disclosure does not provide any example that proves otherwise.  Also, the Applicants are arguing that a bonding interface formed by the seed layer and the surface layer having all of the disclosed structural requirements, i.e. the seed layer and the surface layer are formed from the same materials as those of current application and the surface layer includes a dopant with the concentration that falls within the disclosed range of current application as discussed above in the rejection of claim 1, would somehow result in an electrical resistivity that falls outside of the claimed range? How is this possible when the assertion is made without actually providing any example.
With regard to the limitation “the substrate absorption being less than 20%”, the Applicants argued that Bhusari provides no disclosure of its substrate absorption; therefore, one cannot conclude that Bhusari teaches total absorption to be a result effective variable.  The argument is not persuasive for several reasons.  The Office Action does not assert that Bhusari alone teaches the claimed substrate absorption.  It is the modified engineered substrate of Arena in view of Bhusari and Gang that teaches an engineered substrate having the claimed absorption because the modified engineered substrate of Arena in view of Bhusari and Gang have all of the required structural requirements, such as the materials, the doping concentration and the thickness as disclosed by the originally filed disclosure.  The argument does not address the content of the rejection.  
The Applicants further argued that “In contrast, Applicant’s approach with a mirror at the bottom of the substrate makes the substrate absorption a result effective variable for this application”.  It is unclear how the mirror at the bottom of the substrate affect the absorption of the substrate.  Furthermore, the mirror is not a claimed feature of claim 1.
For the reasons above, Examiner maintains the position that claim 1 is obvious based on the teaching of Arena in view of Bhusari and Gang because the modified engineered substrate of Arena in view of Bhusari and Gang has all of the required structural requirements according to the originally filed disclosure to arrive at an engineered substrate having the claimed properties.  The originally filed disclosure does not show any example to prove otherwise.   The rejections of claims 3-9 and 13-16 are maintained for the same reasons.
With regard to the limitation of claim 13, the Applicants argued that the claimed resistivity is 1/300th of that disclosed by Bhusari; therefore, there is no reasonable expectation for normal optimization.  The argument is not persuasive because the modified engineered substrate of Arena in view of Bhusari and Gang has all of the required structural requirements disclosed by the Applicants; therefore, absent any evidence of unexpected result to prove otherwise, the modified engineered substrate of Arena has all of the properties associated with the claimed engineered substrate, including the claimed property of claim 13.
With regard to the rejection of claim 2 based on the teaching of Arena, Bhusari, Gang and Ma, the Applicants argued that the thickness of Ma’s electrode is not sufficient to function as a mirror, otherwise the front electrode would effectively block the light onto the photocells, making the design non-functional.  The argument is not persuasive because Ma discloses the front electrode has gate line patterns, as shown in fig. 1 where the front electrode is designated as reference numeral 7.  Therefore, the front electrode is capable of allowing light onto the photocells via the gaps between the gate line patterns.  The disclosed thickness thus not have anything to do with whether the front electrode blocks or allows the incoming light onto the photocells.  Fig. 1 also shows the back metal electrode 3 as a continuous layer on the back of the substrate and along with the disclosed material for the back metal electrode by Ma, it is clear that the back metal electrode of Ma is structurally capable of reflecting light or acts as a mirror.
With regard to the rejection of claims 10, 12 and 17-19 as being unpatentable over the disclosure of Arena in view of Bhusari, Gang and Lagoutte, the Applicants’ arguments are not persuasive for the same reasons stated above regarding the arguments against the rejection of claims 1, 3-9 and 13-16.
With regard to the rejection of claim 11, the argument is not persuasive for the same reasons stated above regarding the arguments against the rejection of claim 2.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118.  The examiner can normally be reached on Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        02/02/2021